Name: Council Decision (EU) 2018/1255 of 18 September 2018 appointing three members and four alternate members, proposed by the Slovak Republic, of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2018-09-20

 20.9.2018 EN Official Journal of the European Union L 237/9 COUNCIL DECISION (EU) 2018/1255 of 18 September 2018 appointing three members and four alternate members, proposed by the Slovak Republic, of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Slovak Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. On 17 February 2017, by Council Decision (EU) 2017/312 (4), Mr Radoslav Ã UHA was replaced by Mr Miroslav BENKO as an alternate member. (2) Three members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Pavol FREÃ O, Mr AugustÃ ­n HAMBÃ LEK and Mr IstvÃ ¡n ZACHARIAÃ . (3) Four alternate members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Martin BERTA, Mr Tibor MIKUÃ , Mr Miroslav BENKO and Mr Richard TAKÃ Ã , HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Mr Juraj DROBA, Chairman of Bratislava Self-Governing Region,  Mr Rastislav TRNKA, Chairman of KoÃ ¡ice Self-Governing Region,  Mr JÃ ³zsef BERÃ NYI, Vice-Chairman of Trnava Self-Governing Region; (b) as alternate members:  Ms Erika JURINOVÃ , Chairman of Ã ½ilina Self-Governing Region,  Mr Jaroslav BAÃ KA,Chairman of TrenÃ Ã ­n Self-Governing Region,  Mr JÃ ¡n BELJAK, Member of BanskÃ ¡ Bystrica Regional Parliament,  Mr Jozef VISKUPIÃ , Chairman of Trnava Self-Governing Region. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2018. For the Council The President G. BLÃ MEL (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70). (4) Council Decision (EU) 2017/312 of 17 February 2017 appointing two members and two alternate members, proposed by the Slovak Republic, of the Committee of the Regions (OJ L 45, 23.2.2017, p. 12).